 

Exhibit 10.3

 

VOTING AGREEMENT

 

by and between

 

Xpresspa group, inc.

 

and

 

the stockholder party hereto

 

Dated as of March 19, 2020

 



1

 

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is entered into as of March 19, 2020,
between XpresSpa Group, Inc. (the “Company”), and the undersigned stockholder
(the “Stockholder”).

 

WHEREAS, as of the date hereof, the Stockholder is the sole record and
beneficial owner of, and has the sole power to vote (or to direct the voting of)
the number of shares of common stock, par value $0.01 per share (the “Common
Shares”), of the Company set forth opposite the Stockholder’s name on Schedule I
hereto (such Common Shares, together with any other shares of the Company that
are acquired by the Stockholder after the date hereof, the “Subject Shares”);

 

WHEREAS, the Company and certain purchasers (each, a “Purchaser” and together,
the “Purchasers”) entered into a Securities Purchase Agreement, dated as of
March 19, 2020 (as amended from time to time, the “Purchase Agreement”),
pursuant to which the Purchasers have agreed to purchase, and the Company has
agreed to sell, an aggregate of $1,500,000 in Common Shares of the Company;

 

WHEREAS, the Company and certain additional investors entered into an Exchange
Agreement, dated as of March 19, 2020 (as amended from time to time, the
“Exchange Agreement”), pursuant to which such investors have agreed to exchange
certain warrants held by such investor for shares of Common Stock pursuant to
the terms of the Exchange Agreement;

 

WHEREAS, the consummation of the transactions contemplated by the Exchange
Agreement requires (i) the affirmative vote of the majority of the votes cast at
a duly called meeting of the holders of a majority in voting power of the
Company’s voting stock entitled to vote thereon pursuant to Nasdaq Listing Rule
5635(d) and (ii) the affirmative vote of the majority of the shares of Common
Stock outstanding on the record date to increase the Company’s authorized
shares;

 

WHEREAS, the Company and the Stockholder have agreed that the voting power of
the Subject Shares will be subject to the restrictions set forth in this
Agreement from the date hereof through the date on which this Agreement is
terminated in accordance with its terms (such period, the “Voting Period”);

 

WHEREAS, the Company and the Stockholder have agreed that the Stockholder will
not transfer the Subject Shares from the date hereof through the earlier of (a)
the initial record date set for the matters specified in Section 2.1 hereof or
(b) March 31, 2020 (such period, the “Restricted Period”); and

 

WHEREAS, as an inducement to each Purchaser’s willingness to enter into the
Purchase Agreement and the Exchange Agreement and consummate the transactions
contemplated thereby, transactions from which the Stockholder believes it will
each derive substantial benefits through its ownership interests in the Company,
the Stockholder is entering into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1     Capitalized Terms. For purposes of this Agreement, capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Purchase Agreement or Exchange Agreement, as applicable.

 



2

 

  

ARTICLE II

 

VOTING AGREEMENT

 

Section 2.1     Agreement to Vote. Each Stockholder hereby agrees that, during
the Voting Period, such Stockholder shall, if a meeting of stockholders of the
Company is held, appear at the meeting, in person or by proxy, and vote (or
cause to be voted), and if an action is to be taken by written consent in lieu
of a meeting, provide a written consent, in respect of all its Subject Shares,
in each case (i) in favor of (A) any proposal to adopt and approve or reapprove
the Purchase Agreement, the Exchange Agreement and the transactions contemplated
thereby and (B) waiving any notice requirements applicable to the Purchase
Agreement, the Exchange Agreement or any of the transactions contemplated
thereby pursuant to the Company’s organizational documents or applicable law,
and (ii) against (X) any action or agreement that would reasonably be expected
to prevent or materially delay the consummation of the transactions contemplated
by the Purchase Agreement and the Exchange Agreement and (Y) any action,
proposal, transaction or agreement that is intended or would result in a breach
in any material respect of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Purchase Agreement or Exchange
Agreement or the Stockholder under this Agreement.

 

Section 2.2     Grant of Irrevocable Proxy. If requested by the Company, each
Stockholder shall appoint a designee selected by the Company, as such
Stockholder’s proxy, with full power of substitution and resubstitution, to vote
during the Voting Period with respect to any and all of the Subject Shares on
the matters and in the manner specified in Section 2.1. Each Stockholder shall
take all further action or execute such other instruments as may be necessary to
effectuate the intent of any such proxy. Each Stockholder affirms that any
irrevocable proxy given by it with respect to the Purchase Agreement, the
Exchange Agreement and the transactions contemplated thereby shall be given to
the Company’s designee by such Stockholder to secure the performance of the
obligations of such Stockholder under this Agreement. It is agreed that the
Company’s designee (and its officers on behalf of the Company) will use the
irrevocable proxy that may be granted by the Stockholder only in accordance with
applicable law and that, to the extent the Company’s designee (and its officers
on behalf of the Company) uses any such irrevocable proxy, it will only vote the
Subject Shares subject to such irrevocable proxy with respect to the matters
specified in, and in accordance with the provisions of, Section 2.1.

 

Section 2.3     Nature of Irrevocable Proxy. Any proxy granted pursuant to
Section 2.2 to the Company’s designee by a Stockholder shall be irrevocable
during the term of this Agreement, shall be deemed to be coupled with an
interest sufficient in law to support an irrevocable proxy and shall revoke any
and all prior proxies or powers of attorney granted by such Stockholder and no
subsequent proxy or power of attorney shall be given or written consent executed
(and if given or executed, shall not be effective) by such Stockholder with
respect thereto. Any proxy that may be granted hereunder shall terminate upon
the termination of this Agreement, but shall survive the death or incapacity of
such Stockholder and any obligation of such Stockholder under this Agreement
shall be binding upon the heirs, personal representatives and successors of such
Stockholder.

 

ARTICLE III

 

COVENANTS

 

Section 3.1     Subject Shares.

 

(a)       Each Stockholder agrees that during the Restricted Period, it shall
not, and shall not commit or agree to, without the Company’s prior written
consent, (i) directly or indirectly, whether by merger, consolidation or
otherwise, offer for sale, sell (including short sales), transfer, tender,
pledge, encumber, assign or otherwise dispose of (including by gift or by
operation of law) (collectively, a “Transfer”), or enter into any contract,
option, derivative, hedging or other agreement or arrangement or understanding
(including any profit-sharing arrangement, through the granting of any proxies
or powers of attorney, in connection with a voting trust or voting agreement or
by operation of Law) with respect to, or consent to or permit, a Transfer of,
any or all of the Subject Shares or any interest therein or (ii) take any action
inconsistent with this Agreement, the Purchase Agreement, the Exchange Agreement
or the transactions contemplated hereby or thereby (including by granting of any
proxy or power of attorney with respect to the Subject Shares (other than the
proxy contemplated by Section 2.2) or agreeing to divest itself of the voting
power with respect to its Subject Shares or vote its Subject Shares on any
matter in a manner that would be inconsistent with its obligations under this
Agreement). Notwithstanding the foregoing, this Section 3(a) shall not prohibit
a Transfer of the Subject Shares by the Stockholder to an Affiliate of the
Stockholder; provided, that a Transfer referred to in this sentence shall be
permitted only if, as a precondition to such Transfer, the transferee agrees in
a writing, reasonably satisfactory in form and substance to the Company, to be
bound by all of the terms of this Agreement. Each Stockholder agrees that any
Transfer of Subject Shares not permitted hereby shall be null and void and that
any such prohibited Transfer shall be enjoined. If any involuntary transfer of
any Subject Shares covered hereby shall occur (including, but not limited to, a
sale by any Stockholder’s trustee in bankruptcy, or a sale to a purchaser at any
creditor’s or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Subject Shares subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect.

 



3

 

 

(b)       In the event of a stock dividend or distribution, or any change in the
Subject Shares by reason of any stock dividend or distribution, split-up,
recapitalization, combination, conversion, exchange of shares or the like, the
term “Subject Shares” shall be deemed to refer to and include the Subject Shares
as well as all such stock dividends and distributions and any securities into
which or for which any or all of the Subject Shares may be changed or exchanged
or which are received in such transaction. Each Stockholder further agrees that,
in the event such Stockholder purchases or otherwise acquires beneficial or
record ownership of or an interest in, or acquires the right to vote or share in
the voting of, any additional Common Shares, in each case after the execution of
this Agreement, then any such additional Common Shares shall be subject to the
terms of this Agreement, including all covenants, agreements, obligations,
representations and warranties set forth herein as if those additional shares
were owned by such Stockholder on the date of this Agreement.

 

Section 3.2     Capacity. All agreements and understandings made herein shall be
made solely in each Stockholder’s capacity as a holder of the Subject Shares and
not in any other capacity. For the avoidance of doubt, notwithstanding anything
to the contrary in this Agreement, the parties acknowledge that if a Stockholder
has a nominee or Affiliate on the Company’s board of directors (the “Board”),
the parties agree that (i) such nominee or Affiliate of such Stockholder on the
Board (each, a “Stockholder Designee”) shall be free to act in his/her capacity
as a director of the Company solely in accordance with his/her duties to the
Company and its stockholders, (ii) nothing herein shall prohibit or restrict any
Stockholder Designee from taking any action (or omitting to take any action) in
facilitation of the exercise of his/her fiduciary duties pursuant to and in
accordance with the Purchase Agreement or otherwise and (iii) no action taken by
a Stockholder Designee or the omission by a Stockholder Designee to take any
action, acting in his or her capacity as a director of the Company, shall be
deemed to be a breach by such Stockholder of this Agreement..

 

Section 3.3     [Reserved]

 

Section 3.4     Communications. During the Voting Period, each Stockholder shall
not, and shall use its commercially reasonable efforts to cause its
representatives, if any, not to, make any press release, public announcement or
other public communication that criticizes or disparages this Agreement, the
Purchase Agreement, the Exchange Agreement or any of the transactions
contemplated hereby and thereby, without the prior written consent of the
Company, provided that the foregoing shall not limit or affect any actions taken
by such Stockholder that would be permitted to be taken by the Company pursuant
to the terms of the Purchase Agreement or Exchange Agreement, or any Affiliate
of such Stockholder who is a director, officer or employee of the Company from
taking any action in his or her capacity as a director, officer or employee of
the Company, including making any filings with the SEC in connection with the
Purchase Agreement, the Exchange Agreement or any of the transactions
contemplated thereby. Each Stockholder hereby consents to and authorizes the
publication and disclosure by the Company in any publicly filed documents
relating to the Purchase Agreement, the Exchange Agreement or the transactions
contemplated thereby of: (a) such Stockholder’s identity; (b) such Stockholder’s
ownership of the Subject Shares; and (c) the nature of such Stockholder’s
commitments, arrangements and understandings under this Agreement, and any other
information that the Company reasonably determines to be necessary in any SEC
disclosure document in connection with the Purchase Agreement, the Exchange
Agreement or any transactions contemplated thereby.

 

Section 3.5     Voting Trusts. Each Stockholder agrees that it will not, nor
will it permit any entity under its control to, deposit any of its Subject
Shares in a voting trust or subject any of its Subject Shares to any arrangement
with respect to the voting of such Subject Shares other than as provided herein.

 



4

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

 

The Stockholder hereby represents and warrants to the Company as follows:

 

Section 4.1     Due Authorization, etc. Such Stockholder is an entity duly
organized, validly existing and in good standing under the laws of its State of
organization. Such Stockholder has all necessary power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by such Stockholder have been duly authorized
by all necessary action on the part of such Stockholder and no other proceedings
on the part of such Stockholder are necessary to authorize this Agreement, or to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by such Stockholder and (assuming the due authorization,
execution and delivery by the Company) constitutes a valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms.

 

Section 4.2     Ownership of Shares. Schedule I hereto sets forth opposite such
Stockholder’s name the Common Shares over which such Stockholder has record and
beneficial ownership as of the date hereof. As of the date hereof, such
Stockholder is the lawful owner of the Common Shares denoted as being owned by
such Stockholder on Schedule I hereto, has the sole power to vote or cause to be
voted such Common Shares and the sole power to dispose of or cause to be
disposed such Common Shares. Such Stockholder has good and valid title to the
Common Shares denoted as being owned by such Stockholder on Schedule I hereto.

 

Section 4.3     No Conflicts. Except as contemplated by the Purchase Agreement
or the Exchange Agreement and for the applicable requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), (a) no filing with any
governmental entity is necessary for the execution of this Agreement by such
Stockholder and (b) none of the execution and delivery of this Agreement by such
Stockholder, the consummation by such Stockholder of the transactions
contemplated hereby or compliance by such Stockholder with any of the provisions
hereof shall (i) conflict with or result in any breach of any of the
organizational documents of such Stockholder, (ii) result in, or give rise to, a
violation or breach of or a default under any of the terms of any contract to
which such Stockholder is a party or by which such Stockholder or any of the
Subject Shares or its assets may be bound, or (iii) violate any law, except for
any of the foregoing as would not reasonably be expected to impair such
Stockholder’s ability to perform any of its obligations under this Agreement.

 

Section 4.4     Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from the Company in respect of
this Agreement based upon any contract made by or on behalf of such Stockholder,
solely in such Stockholder’s capacity as a stockholder of the Company.

 

Section 4.5     No Litigation. As of the date of this Agreement, there is no
Proceeding pending or, to the knowledge of such Stockholder, threatened against
such Stockholder that would reasonably be expected to impair the ability of such
Stockholder to perform its obligations hereunder or consummate the transactions
contemplated hereby.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Stockholder as follows:

 

Section 5.1     Due Organization, etc. The Company is a corporation duly
organized under the laws of its State of organization. The Company has all
necessary corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby by the Company have been duly authorized by all necessary action on the
part of the Company and no other proceedings on the part of the Company are
necessary to authorize this Agreement, or to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Company and (assuming the due authorization, execution and delivery by each of
the Stockholder Parties) constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

 



5

 

 

Section 5.2     No Conflicts. Except as contemplated by the Purchase Agreement
or the Exchange Agreement and for the applicable requirements of the Exchange
Act, (a) no filing with any Governmental Entity, and no authorization, consent
or approval of any other person is necessary for the execution of this Agreement
by the Company and (b) none of the execution and delivery of this Agreement by
the Company, the consummation by the Company of the transactions contemplated
hereby or compliance by the Company with any of the provisions hereof shall (i)
conflict with or result in any breach of the organizational documents of the
Company, (ii) result in, or give rise to, a violation or breach of or a default
under any of the terms of any contract to which the Company is a party or by
which the Company or any of its assets may be bound or (iii) violate any law,
except for any of the foregoing as would not reasonably be expected to impair
the Company’s ability to perform its obligations under this Agreement.

 

ARTICLE VI

 

TERMINATION

 

Section 6.1     Termination. This Agreement shall automatically terminate, and
neither the Company nor the Stockholder shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no effect upon
the earliest to occur of: (a) the mutual written consent of the Company and the
Stockholder, (b) the Closing under the Exchange Agreement, or (c) the
termination of the Exchange Agreement in accordance with its terms. The parties
acknowledge that upon termination of this Agreement as permitted under and in
accordance with the terms of this Article VI, no party to this Agreement shall
have the right to recover any claim with respect to any losses suffered by such
party in connection with such termination, except that, subject to Section 7.11,
the termination of this Agreement shall not relieve either party to this
Agreement from liability for such party’s intentional breach of any terms of
this Agreement. Notwithstanding anything to the contrary herein, the provisions
of this Article VI and Article VII shall survive the termination of this
Agreement. Notwithstanding anything contained herein to the contrary, nothing in
this Agreement shall be deemed to constitute a waiver, modification or amendment
to any rights or remedies any party may have under the Purchase Agreement or the
Exchange Agreement.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1     Further Actions. Subject to the terms and conditions set forth
in this Agreement, the Stockholder agrees to take any and all actions and to do
all things reasonably necessary or appropriate to effectuate this Agreement.

 

Section 7.2     Fees and Expenses. Except as otherwise specifically provided
herein or in the Purchase Agreement or the Exchange Agreement, each party shall
bear its own expenses in connection with this Agreement and the transactions
contemplated hereby. Notwithstanding the foregoing, in the event that a closing
occurs under the Purchase Agreement, the Company shall reimburse the Stockholder
for up to $25,000 of documented expenses incurred by the Stockholder in
connection with the negotiation of this Agreement, the Purchase Agreement, the
Exchange Agreement and the transactions contemplated hereby and thereby.

 

Section 7.3     Amendments, Waivers, etc. This Agreement may not be amended
except by an instrument in writing signed by the parties hereto and specifically
referencing this Agreement. At any time during the Voting Period, any party
hereto may (a) for the benefit of the other parties hereto extend the time for
the performance of any of the obligations or other acts of the other parties
hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto, and (c) subject
to the requirements of applicable law, waive compliance with any of the
agreements or conditions contained herein. Any such extension or waiver shall be
valid if set forth in an instrument in writing signed by the party or parties to
be bound thereby and specifically referencing this Agreement. The failure of any
party to assert any rights or remedies shall not constitute a waiver of such
rights or remedies.

 

Section 7.4     Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, sent via
electronic mail (with confirmation), mailed by registered or certified mail
(return receipt requested) or delivered by an express courier (with
confirmation) to the Parties at the following addresses (or at such other
address for a party as may be specified by like notice):

 



6

 

  

If to the Company: XpresSpa Group, Inc., 254 West 31st Street, 11th Floor, New
York, New York 10001, Attn: Douglas Satzman, Chief Executive Officer, E-mail:
dsatzman@xpresspa.com, with a copy by electronic mail only to (which shall not
constitute notice): Daniel Bagliebter, Esq., 666 Third Avenue, New York, New
York 10017, E-mail: dabagliebter@mintz.com.

 

If to Stockholder: At the address set forth next to the name of Stockholder on
the signature pages hereto.

 

Section 7.5     Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement..

 

Section 7.6     Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application of such provision to any person
or any circumstance, is invalid or unenforceable (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.

 

Section 7.7     Entire Agreement; Assignment. This Agreement constitutes the
entire agreement, and supersedes all other prior agreements and understandings,
both written and oral, between the parties, or any of them, with respect to the
subject matter hereof. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
parties, except that without consent, the Company may assign all or any of its
rights and obligations hereunder to any of its Subsidiaries or Affiliates that
assume the rights and obligations of the Company under the Purchase Agreement
and the Exchange Agreement. Subject to the preceding two sentences, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties hereto and their respective successors and permitted assigns.
Notwithstanding anything to the contrary set forth herein, each Stockholder
agrees that this Agreement and the obligations hereunder shall not be binding
upon any Person to which record or beneficial ownership of such Stockholder’s
Subject Shares shall pass, whether by operation or law or otherwise, including
such Stockholder’s heirs, guardians, administrators or successors and assigns,
after the end of the Restricted Period (it being understood that any proxy
delivered pursuant to Section 2.2 shall remain in effect in accordance with
Section 2.3).

 

Section 7.8     Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement, including the right to rely upon the representations and warranties
set forth herein. The representations and warranties in this Agreement are the
product of negotiations among the parties hereto and are for the sole benefit of
the parties hereto. Any inaccuracies in such representations and warranties are
subject to waiver by the parties hereto in accordance with Section 7.3 without
notice or liability to any other person. In some instances, the representations
and warranties in this Agreement may represent an allocation among the parties
hereto of risks associated with particular matters regardless of the knowledge
of any of the parties hereto. Consequently, Persons other than the parties
hereto may not rely upon the representations and warranties in this Agreement as
characterizations of actual facts or circumstances as of the date of this
Agreement or as of any other date (except the Company solely with respect to
Section 3.4 hereof).

 

Section 7.9     Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented in accordance
with the terms hereof, including (in the case of agreements or instruments) by
waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein. References to a Person are also to its permitted
successors and assigns. Each of the parties has participated in the drafting and
negotiation of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if drafted by all the
parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted.

 



7

 

 

Section 7.10     Governing Law. THIS AGREEMENT AND ALL QUESTIONS RELATING TO THE
INTERPRETATION OR ENFORCEMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN
AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A
MATTER TO ANOTHER JURISDICTION.

 

Section 7.11     Specific Performance. Each Stockholder acknowledges that any
breach of this Agreement would give rise to irreparable harm for which monetary
damages would not be an adequate remedy and the Company shall be entitled to a
decree of specific performance and to temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Agreement, without the necessity of proving the inadequacy of
monetary damages as a remedy, which shall be the sole and exclusive remedy for
any such breach. Notwithstanding anything contained herein to the contrary,
nothing in this Agreement shall be deemed to constitute a waiver, modification
or amendment to any rights or remedies any party may have under the Purchase
Agreement or the Exchange Agreement.

 

Section 7.12    Submission to Jurisdiction. The parties hereby irrevocably
submit to the exclusive personal jurisdiction of the Court of Chancery of the
State of Delaware, or, if the Chancery Court declines jurisdiction, the United
States District Court for the District of Delaware or the courts of the State of
Delaware solely in respect of the interpretation and enforcement of the
provisions of this Agreement and hereby waive, and agree not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement may not be enforced in or
by such courts, and the parties hereto irrevocably agree that all claims
relating to such action, suit or proceeding shall be heard and determined in
such courts. The parties hereby consent to and grant any such court jurisdiction
over the person of such parties and, to the extent permitted by law, over the
subject matter of such dispute and agree that mailing of process or other papers
in connection with any such action or proceeding in the manner provided in
Section 7.4 or in such other manner as may be permitted by Law shall be valid
and sufficient service thereof.

 

Section 7.13     Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.13.

 

Section 7.14     Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile transmission or other means of electronic
transmission, such as by electronic mail in “pdf” form), each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument, and shall become effective when one or more
counterparts have been signed by each of the parties and delivered (by facsimile
or otherwise) to the other parties.

 

Section 7.15     Relationship of the Parties. This Agreement has been negotiated
on an arm’s length basis between the parties and is not intended to create a
partnership, joint venture or agency relationship between the parties.

 

[signature page follows]

 



8

 

 

IN WITNESS WHEREOF, The Company and the Stockholder have caused this Agreement
to be duly executed as of the day and year first above written.

 

  XPRESSPA GROUP, INC.               By:     /s/ Douglas Satzman      Name:
Douglas Satzman     Title: Chief Executive Officer

 

[Signature Page to Voting Agreement]

 



9

 

 

IN WITNESS WHEREOF, the Company and the Stockholder have caused this Agreement
to be duly executed as of the day and year first above written.

  MISTRAL SPA HOLDINGS, LLC               By: /s/ Andrew R. Heyer   Name:  
Andrew R. Heyer

 

[Signature Page to Voting Agreement]

 



10

 

 

Schedule I
Ownership of Common Shares

 

Name and Address of Stockholder Number of Common Shares

 Mistral Spa Holdings, LLC

650 Fifth Avenue, Floor 31, New York, NY 10019

 

6,750,773 Total: 6,750,773

 



11

 